Exhibit 10.37


AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), made as of this 12th
day of March 2012, is entered into by and between The KEYW Corporation, a
Maryland corporation with its principal place of business at 1334 Ashton Road,
Suite A, Hanover, MD 21076 (the “Company”) and John E. Krobath (the “Employee”).

WHEREAS, the Company and Employee entered into an Employment Agreement dated
June 16, 2010 (the “Employment Agreement”); and

WHEREAS, pursuant to Section 9.5 of the Employment Agreement, the Company and
Employee wish to amend the third “Whereas” clause, and Sections 1, 2, and 4.4(b)
of the Employment Agreement to, among other things, extend the term of the
Employment Agreement, provide for an automatic extension process, clarify
certain employment matters requiring approval of the Board of Directors of The
KEYW Holding Corporation (“Holdco”), specify a date for the Change of Control
payment, and clarify the meaning of Change of Control.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment and the Employment Agreement, the parties agree:

1.  The Employment Agreement is hereby amended by deleting the third “Whereas”
clause and replacing it with the following:

WHEREAS, the Company desires to retain the Employee’s services for a specified
period of time as provided herein, and the Employee desires to be employed by
the Company. As used herein, the term “KEYW” shall include the Company and all
entities now or hereafter controlling, controlled by or under common control
with the Company, such term to include HoldCo.

2.  The Employment Agreement is hereby amended by deleting Section 1 and
replacing it with the following:

1.  Term of Employment.  The Company hereby agrees to employ the Employee, and
the Employee hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for the period commencing on the first date above (the
“Commencement Date”), and ending on February 28, 2014 (such period, as it may be
extended, the “Employment Period”), unless sooner terminated in accordance with
the provisions of Section 3. On December 31, 2012, the Employment Period shall
automatically be extended to February 28, 2015 unless prior to December 31,
2012, the Company notifies the Employee in writing that the Employment Period
shall not be extended. On December 31 of every year thereafter (the “Notice
Date”), the Employment Period shall automatically be extended from the then
current expiration date for an additional year unless prior to the Notice Date
the Company notifies the Employee in writing that the Employment Period shall
not be extended. For example, if this Agreement is in effect on December 31,
2013 and the Company has not notified the employee in writing that the
Employment Period shall not be extended, the Employment Period would
automatically be extended from February 28, 2015 to February 28, 2016.

3.  The Employment Agreement is hereby amended by deleting Section 2 and
replacing it with the following:

2.1  The Employee agrees to the title of Executive Vice President, Chief
Financial Officer and shall perform all duties and responsibilities associated
with such title, and such other duties as may, from time to time, be designated
by the Board of Directors of HoldCo. In exchange for such performance, the
Company agrees to pay the Employee an initial base salary of $225,014.00 per
year, subject to the approval of the Board of Directors of HoldCo, who may, from
time to time, alter this base salary, plus other benefits currently provided to
Employee, including but not limited to, vacation, health insurance and officers
and directors liability insurance. In addition, the Company shall reimburse the
Employee for all reasonable, ordinary and necessary business, travel or
entertainment expenses incurred during the Employment Period in the performance
of his services hereunder in accordance with the policies of the Company as they
are from time to time in effect. Except as provided in Section 3.3, in the event
of a consolidation, KEYW will continue to employ the Employee pursuant to this
Agreement, and Employee shall work for KEYW in a similar capacity as before the
consolidation.



--------------------------------------------------------------------------------

 
 

2.2  Within sixty (60) days after a Change of Control (as defined in Section
4.4), KEYW or its successor in interest shall pay to the Employee a cash payment
equal to two (2) times (the total of the Employee’s current base salary plus the
greater of (the total cash bonuses paid during the last 24 months/2) or (current
year’s target annual incentive opportunity)) subject to the execution and
delivery of a Release (as described in Section 4.3). Such Release will be
provided to Employee by Company within seven (7) days of a Change of Control. If
Employee fails to execute and deliver the Release within twenty-one (21) days
after receipt, or if Employee revokes such Release as provided therein, the
Company shall have no obligation to provide the Change of Control payment
described above.

4.  The Employment Agreement is hereby amended by deleting Section 4.4(b) and
replacing it with the following:

4.4(b)  For the purposes of this Section 4.4, “Change of Control” means the
occurrence of any of (i) an acquisition after the date hereof by an individual
or legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under
the Securities Exchange Act of 1934, as amended) of in excess of 50% of the
voting securities of the Company or HoldCo, (ii) the dissolution or liquidation
of the Company or HoldCo or a merger, consolidation, or reorganization of the
Company or HoldCo with one or more other entities in which neither the Company
nor HoldCo is the surviving entity, unless the holders of the Company or
HoldCo’s voting securities immediately prior to such transaction continue to
hold at least 51% of such securities following such transaction, (iii) the
consolidation or sale of all or substantially all of the assets of the Company
and/or HoldCo in one or a series of related transactions, or (iv) the
“completion” or closing by the Company or HoldCo of an agreement to which the
Company or HoldCo is a party or by which it is bound, providing for any of the
events set forth above in clauses (i), (ii) or (iii).

5.  The Employee acknowledges that he has carefully read this Amendment and
understands and agrees to this Amendment.

6.  Capitalized terms used this Amendment shall have the meaning assigned to
such terms in the Employment Agreement unless otherwise provided in this
Amendment.

7.  All definitions, terms, and conditions of the Employment Agreement remain in
full force and effect for the duration of the Employment Period.

[signatures on next page]



--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year set forth above.



[spacer.gif]   [spacer.gif] THE KEYW CORPORATION:   EMPLOYEE:

By:

/s/ Leonard E. Moodispaw
[line.gif]Name: Leonard E. Moodispaw
Title: Chief Executive Officer

  /s/ John E. Krobath
[line.gif]John E. Krobath



--------------------------------------------------------------------------------